Citation Nr: 1526372	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-33 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Whether the Veteran's income was excessive for the purpose of payment of nonservice-connected Department of Veterans Affairs (VA) pension benefits for the period of October 2012 through October 2013.



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from July 1970 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 administrative decision of the VA Pension Management Center (PMC) at the Milwaukee, Wisconsin Regional Office (RO), the Agency of Original Jurisdiction (AOJ), which denied the Veteran nonservice-connected VA pension benefits on the basis that his income exceeded the maximum annual disability pension limit set by law and his net worth was also considered excessive.   

The issue of whether the Veteran's income was excessive for the purpose of payment of nonservice-connected pension benefits for any period after October 2013 has been raised by the record in various statements relating to income and expenses from 2013 to the present, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  For the period of October 2012 through October 2013, the Veteran had significant (but less than $22,000) unreimbursed medical expenses to reduce his total income of $77,796 from October 2012; his countable income for VA purposes, considering the five percent medical deductible, exceeded the income limits for that period for the receipt of nonservice-connected VA pension benefits.  

2.  The Veteran's net worth of about $1,000,000 at the time of his October 2012 application for pension benefits may reasonably be used, in conjunction with monthly income, for his monthly household expenditures, which are not shown to exceed $7,000.




CONCLUSION OF LAW

The Veteran's countable income was excessive for receipt of VA nonservice-connected pension benefits for the period of October 2012 through October 2013, and his substantial net worth for the same period is also a bar to receipt of pension benefits.  38 U.S.C.A. §§ 1521, 1522 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.274 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under the circumstances presented in this case, it is not the factual evidence that is dispositive of the present appeal, but rather the application of the law and regulations to the undisputed facts.  In such cases, the VCAA is not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (neither the duty to assist nor the duty to notify provisions of VCAA are implicated when the question is limited to interpretation and application of a statute). 

In any case, a January 2013 VA administrative letter to the Veteran, notified him that his claim for nonservice-connected pension benefits was denied; he was notified of the type of evidence necessary to substantiate the claim, namely, evidence showing that his income was below the maximum allowable limits set by law and his net worth was not excessive for payment of pension.  He has demonstrated his knowledge of these requirement for receiving pension in various statements, to include one in October 2013 wherein he argues that his income and net worth should not have to be so minimal as to render him essentially destitute in order to be eligible for pension payments.   

Further, under 38 U.S.C.A. § 5103A, VA made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  He was afforded an opportunity for, but declined, a hearing.  The RO has obtained pertinent service personnel records, and requested specific evidence from the Veteran concerning his family income, net worth, and medical expenses.  Over the course of the appeal, the Veteran responded to such requests with various statements concerning his income and medical expenses.  He has not identified any pertinent evidence for the RO to obtain on his behalf.  As the decision regarding nonservice-connected pension benefits is not based on medical evidence but on income and net worth information, a medical examination or medical opinion is not necessary.

Legal Criteria

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513.

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled (or elderly) and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522. 

Under the law, the maximum annual rate of Improved (nonservice-connected) pension payable to a veteran varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23. 

The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income.  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4). 

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual rates of Improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of Improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a). 

As a general rule, all family income shall be counted in determining entitlement to pension, including the income received by a dependent spouse.  The maximum annual rate of pension benefits for a veteran with one dependent (e.g., spouse) is $16,051 effective December 1, 2011.  38 C.F.R. § 3.23(a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B.  The maximum annual rate of special monthly pension benefits (with aid and attendance) for a veteran with one dependent (e.g., spouse) is $24,239 effective from December 1, 2011.  Id. 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual rate of pension for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound).  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  Effective from December 1, 2011, those unreimbursed medical expenses in excess of $802, which is five percent of the maximum annual pension rate (that is, $16,051 because the pension rate on the basis of aid and attendance is not used for this calculation) may be used to reduce total income.

Pension benefits shall be denied or discontinued when the corpus of the estate of the veteran, and of the veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the veteran and his spouse, it is reasonable that some part of the corpus of the such estates be consumed for the veteran's maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).   

Analysis

The Veteran had honorable service during the Vietnam War era, having served from July 1970 to January 1972.  From statements by the Veteran and from medical reports, the record indicates that he has several significantly disabling health conditions.  Records also show that at the time of his application for pension benefits, his age was 65.  Therefore, he meets the requirements for pension benefits with respect to his military service, age, and, it appears, his disability status.  The question presented here is whether he also meets the net worth and annual income requirements for receipt of pension benefits; as explained below, it is the Board's judgment that he does not.  

Based on the income and medical expense records in the claims file, the Veteran's countable income for the period of October 2012 through October 2013 exceeded the applicable income limits for receipt of nonservice-connected pension (including special monthly pension based on the need for the aid and attendance of another).  Moreover, based on the Veteran's report of substantial assets in a retirement account, it is reasonable to assume that part of his assets may be consumed to provide for his maintenance.  The Board, however, makes no determination on the Veteran's eligibility for pension for any period after October 2013, despite the availability of some evidence showing his income and medical expenses for later periods of time, as that issue has not been adjudicated in the first instance by the RO.  

A review of the record found that regarding income, the Veteran reported on his October 2012 application for pension benefits, which was accompanied by supporting income and tax documentation, that his monthly income consisted of Social Security payments to him of $2,146.90 (or $25,762.80 annually) and IRA distributions of $4,336.17 (or $52,034.04 annually).  Additional one-time, non-recurring payments that year consisted of $12,764.73 (which the Veteran explained was income received from sale of the last shares of stock he owned) and his wife's total income of $1,000.  None of these income sources is listed as one that may be excluded from income in determining countable income for pension purposes.  38 C.F.R. §  3.272.  Thus, without even considering the one-time payment amounts, the Veteran's annual income amounts to $77,796.84, beginning October 2012.  

Given the foregoing, the Veteran's annual income of $77,796 from October 2012 far exceeded the maximum annual pension limit of $16,051 for a veteran with one dependent, effective December 1, 2011.  Moreover, his annual income exceeded the maximum annual special pension (with aid and attendance) limit of $24,239 for a veteran with one dependent, effective December 1, 2011.  The Board notes here that the RO has not adjudicated the question of whether the Veteran meets the basic criteria to be eligible for special monthly pension due to the need for the regular aid and attendance of another; various medical reports accompanied the Veteran's pension application in October 2012 .  In any case, such a determination is not necessary where, as here, the Veteran does not also meet the income requirements to receive special monthly pension.  

The law provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses.  However, even with consideration of the Veteran's unreimbursed medical expenses for the period in question, his countable annual income would still exceed the maximum annual limits for purposes of receiving pension payments.  On his October 2012 pension application, the Veteran listed various unreimbursed medical expenses he paid on his and his wife's behalf, which amounted to a total of $22,672.76.  He also discussed non-medical expenses, such as monthly payments on a car loan, but these may not be used to reduce his total annual income for pension purposes.  The Board observes that the RO considered just $1,248 in medical expenses (for Medicare Part B premiums he had paid).  By the Board's calculation, even if all listed unreimbursed medical expenses are counted, such expenses of $22,672, while quite substantial, would still be insufficient to offset the Veteran's household income of $77,796 to the point where his countable income would be below the pension limit.  After consideration of the five percent medical deductible of $802, the Veteran may subtract $21,870 in allowable medical expenses ($22,672 minus $802) from total income of $77,796, which equates to $55,926 in countable income for the period in question.  Such income far exceeds the maximum annual limit for receipt of pension of $16,051, as well as for receipt of special monthly pension of $24,239.  

In sum, because the evidence in this case shows that the Veteran's countable income exceeded the income limits for purposes of payment of improved nonservice-connected pension benefits (including special monthly pension), he does not meet the eligibility requirements for pension benefits for the period of October 2012 through October 2013, and his claim must be denied.  

The Board has also considered whether the Veteran's net worth is a bar to receipt of pension benefits is not necessary.  On his October 2012 pension application the Veteran reported assets consisting mostly of a retirement account (IRA) valued at $999,636.79, along with $350 in bank accounts, for a total of $1,000,339.79.  Statements of the Veteran indicate that he had monthly household expenses (including medical expenses) in the range of $6,000 to $7,000.  With substantial assets in addition to his annual income, the Board finds that it is reasonable to expect the Veteran to expend a portion of those assets for his own maintenance for the period in question.  38 C.F.R. § 3.274(a).  Therefore, the Board concludes that his substantial net worth for the period of October 2012 through October 2013 is also a bar to receipt of pension benefits, and his claim must be denied.  

The Board acknowledges the Veteran's request for compassion and his statements asserting his belief that he paid his "dues" and earned a pension by virtue of his honorable military service and should not have to essentially be destitute before receiving it.  The Board observes that VA's pension program is not (as he appears to believe) one that provides for payments to all [wartime] veterans regardless of their financial circumstances or whether their inability to work is service-related; rather, and contrary to his argument, it was established by Congress to provide veterans with qualifying service who meet disability or age requirements, and who lack adequate means to subsist, a sufficient income to meet minimal subsistence standards.  See 38 U.S.C.A. §§ 1503, 1513, 1521, 1522.  He has not shown he was so needy during the period of time in question.  While appreciative of his military service, the Board is bound by the law and has no authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104.  Equitable relief is solely within the discretion of the Secretary of Veterans Affairs, and is not within the jurisdiction of the Board.  See McCay v. Brown, 8 Vet. App. 378 (1995); Harvey v. Brown, 6 Vet. App. 416 (1994); 38 C.F.R. § 2.7.


ORDER

The appeal to establish that the Veteran's income was not excessive for the purpose of payment of VA nonservice-connected pension benefits for the period of October 2012 through October 2013 is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


